          Case 8:21-bk-10513-ES                   Doc 16 Filed 03/23/21 Entered 03/23/21 21:16:09                                       Desc
                                                   Main Document    Page 1 of 3



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &       FOR COURT USE ONLY
 Email Address

 Donald W. Reid - SBN 281743
 LAW OFFICE OF DONALD W. REID
 PO Box 2227
 Fallbrook, CA 90288
 (951) 777-2460
 don@donreidlaw.com




      Individual appearing without attorney
      Attorney for: Karl Avetoom

                                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION                                        DIVISION

 In re:                                                                       CASE NO.: 8:21-bk-10513-ES
                                                                              CHAPTER: 7
ROSA FRIDMAN



                                                                                          NOTICE OF OPPOSITION AND
                                                                                           REQUEST FOR A HEARING


                                                              Debtor(s).


                       Rosa Fridman
1. TO (specify name): _____________________________________________________________________________

2. NOTICE IS HEREBY GIVEN that Karl Avetoom                                                                                                     ,
   a party in interest, hereby opposes the following request (specify that which is opposed):
    Motion to Avoid Liens Under 11 U.S.C. 522(f) [Doc. 13]



3. This opposition is based upon the following grounds (specify grounds):
      1. Section 522(f) only avoids the "fixing" of a judgment lien. It cannot be used to avoid a lien unless the debtor had
      an interest in the property before the lien attached. Farrey v. Sanderfoot, 500 U.S. 291, 296-97 (1991). Title
      Exceptions 14 & 15 cannot be avoided because they were recorded before debtor obtained her property interest.
      2. This LAM is a collateral attack on a consensual lien arising from a settlement of fraudulent transfer action.
      Avetoom incorporates by reference the arguments set forth in his Motion to Dismiss Bankruptcy Case [Doc. 14].
      The bankruptcy case should be dismissed for cause and/or bad faith under 11 U.S.C. 707(b)(1) or (2), respectively.
      3. The LAM was filed on 3/9/21 yet the proof of service indicates it was mailed on 3/6/21. The LAM was not
      received by Avetoom until 3/19/21 after debtor's counsel re-served the motion by UPS. Avetoom reserves his rights
      to file a more thorough opposition not later than 14 days before the noticed hearing on the LAM.

            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 1          F 9013-1.3.OPPOSITION.REQ.HEARING
        Case 8:21-bk-10513-ES                   Doc 16 Filed 03/23/21 Entered 03/23/21 21:16:09                                       Desc
                                                 Main Document    Page 2 of 3


4. Attached hereto are the following documents in support of this opposition which are admissible under the Federal
   Rules of Evidence (specify declarations and exhibits by name or description):




5.      (Optional) Attached hereto is a Memorandum of Points and Authorities upon which opposing party will rely.

6. Total number of attached pages of supporting documentation:

Any reply to this opposition must be filed with the court and served on this opposing party not later than 7 days prior to the
hearing on the motion.

WHEREFORE, the undersigned prays that this court deny the subject request and set this matter for a hearing.


Date: 03/23/2021                                                                Respectfully submitted,


                                                                                LAW OFFICE OF DONALD W. REID
                                                                                Printed name of law firm


                                                                                /s/Donald W. Reid
                                                                                _____________________________________________
                                                                                Signature

                                                                                 Donald W. Reid
                                                                                _____________________________________________
                                                                                Printed name

                                                                                Attorney for: ___________________________________
                                                                                              Karl Avetoom




          This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 2            F 9013-1.3.OPPOSITION.REQ.HEARING
        Case 8:21-bk-10513-ES                   Doc 16 Filed 03/23/21 Entered 03/23/21 21:16:09                                       Desc
                                                 Main Document    Page 3 of 3



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
 PO Box 2227, Fallbrook, CA 92088

A true and correct copy of the foregoing document entitled: Notice of Opposition and Request for a Hearing will be
served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 03/23/2021 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
  Thomas H Casey (TR) msilva@tomcaseylaw.com, thc@trustesolutions.net
  Scott Talkov scott@talkovlaw.com, talkovlaw@ecf.courtdrive.com
  United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov


                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date)                , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                  , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                          Service information continued on attached page



I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

03/23/2021           Donald W. Reid                                                           /s/Donald W. Reid
Date                      Printed Name                                                         Signature




          This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 3            F 9013-1.3.OPPOSITION.REQ.HEARING
